DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 objected to because of the following informalities:  
“a plurality of the skewed rolls” should be “the plurality of skewed rolls”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Creutz (US 2,830,921).
Regarding claim 1, Creutz discloses a piercing machine (Fig. 1-2) that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (tube), comprising: a plurality of skewed rolls ( 1, 2: see Fig. 1-2 they are skewed) disposed around a pass line (longitudinal center line of 6) along which the material passes; a plug (head of 4) disposed on the pass line between a plurality of the skewed rolls; a mandrel bar (bar part of 4) extending 
Regarding claim 16, Creutz discloses a method for producing a seamless metal pipe using the piercing machine according to claim 1, comprising: a rolling process (rolling by 2) of subjecting the material to piercing-rolling (pierced by 4) or elongating rolling using the piercing machine to form a hollow shell (7); and a cooling process (by 8) of, during the piercing-rolling or the elongating rolling, with respect to an outer surface of the hollow shell advancing through a cooling zone (zone where 8 is located) which has a specific length (length of the diameter) in an axial direction (top to bottom as viewed in Fig. 1) of the mandrel bar and is located rearward of the plug, as seen from an advancing direction (top to bottom) of the hollow shell, ejecting a cooling fluid toward an upper part of the outer surface, a lower part of the outer surface, a left part of the outer surface and a right part of the outer surface to cool the hollow shell inside the cooling zone (see Fig. 2: cooling fluid is ejected toward all 4 sides of the pipe).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz (US 2830921) in view of Sendai (US 20120017662).
Regarding claim 2, Creutz discloses the piercing machine according to claim 1, wherein: the outer surface cooling mechanism includes: an outer surface cooling upper member (shown below) disposed above the mandrel bar as seen from an advancing direction of the hollow shell, the outer surface cooling upper member including a cooling fluid upper-part ejection hole which eject the cooling fluid toward the upper part of the outer surface of the hollow shell in the cooling zone; an outer surface cooling lower member (shown below) disposed below the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling lower member including a cooling fluid lower-part ejection hole which eject the cooling fluid toward the lower part of the outer surface of the hollow shell in the cooling zone; an outer surface cooling left member (shown below) disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling left member including a cooling fluid left-part ejection hole which eject the cooling fluid toward the left part of the outer surface of the hollow shell in the cooling zone; and an outer surface cooling right member (shown below) disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling right member including a cooling fluid right-part ejection hole which eject the cooling fluid toward the right part of the outer surface of the hollow shell in the cooling zone. 
Creutz fails to disclose the cooling members each including a plurality of cooling fluid ejection holes. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with the cooling mechanism of Sendai in order to uniformly cool all 360 angle of the outer shell. 


    PNG
    media_image1.png
    528
    618
    media_image1.png
    Greyscale

Regarding claim 3, modified Creutz teaches the piercing machine according to claim 2, wherein: the cooling fluid is a gas and/or a liquid (water). 
Claim 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz (US 2830921) in view of Serizawa (JP 6015878).
Regarding claim 4, Creutz discloses the piercing machine according to claim 1.
Creutz fails to disclose a frontward damming mechanism that is disposed around the mandrel bar at a position that is rearward of the plug and is frontward of the outer surface cooling mechanism, wherein: the frontward damming mechanism comprises a mechanism that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone by ejecting the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, dams the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone. 
Serizawa teaches a cooling device (Fig. 1-30: elements 22, 40, 41, 50, 60, 300) for cooling an elongated product comprising upper, lower, left, and right cooling mechanisms (40 has 50-53 cooling mechanisms) and further comprising: a frontward damming mechanism (22) that dams the fluid from flowing past the damming mechanism (examiner notes that as shown in Fig. 17, the fluid flowing out of 22 prevents fluid from other cooling mechanisms to flow past 22). 
Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with the cooling mechanism as described above of Serizawa in order to effectively cool the workpiece in the cooling zone since remaining lukewarm fluid on the surface of the workpiece can interfere with the coming cooling fluid for less effective cooling. Examiner notes that modified Creutz will meet all of the claim limitation above.
Regarding claim 5, modified Creutz teachess the piercing machine according to claim 4, wherein: the frontward damming mechanism (22, Serizawa) includes: a frontward damming upper member (upper box shown below in Fig. 2, Serizawa) including a plurality of frontward damming fluid upper-part ejection holes (32, Serizawa) that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a frontward damming fluid (see Fig. 2 frontward fluid, Serizawa) toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity (examiner notes that 22 will be on the entrance side of the cooling zone when modified, Serizawa) of an entrance side of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; a frontward damming left member (left box, Serizawa) including a plurality of frontward damming fluid left-part ejection holes (32, Serizawa) that is disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; and a frontward damming right member (right box, Serizawa) including a plurality of frontward damming fluid right-part ejection holes (32) that is disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone. 

    PNG
    media_image2.png
    372
    469
    media_image2.png
    Greyscale

Regarding claim 6, modified Creutz teaches the piercing machine according to claim 5, wherein: the frontward damming upper member ejects the frontward damming fluid diagonally (see Fig. 2 modified Creutz would have 22 in the front side therefore the direction of the fluid from 22 is front to back diagonal, Serizawa) rearward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid upper-part ejection holes; the frontward damming left member ejects the frontward damming fluid diagonally rearward toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid left-part ejection holes; and the frontward damming right member ejects the frontward damming fluid diagonally rearward toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid right-part ejection holes 
Regarding claim 7, modified Creutz teaches the piercing machine according to claim 6, wherein: the frontward damming mechanism further includes: a frontward damming lower member (lower box shown in claim 5 rejection) including a plurality of frontward damming fluid lower-part ejection holes (32) that is disposed below the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the lower part of the outer surface of the hollow shell before the hollow shell enters the cooling zone (see claim 5 rejection for corresponding limitations). 
Regarding claim 8, modified Creutz teaches the piercing machine according to claim 7, wherein: the frontward damming lower member (lower box shown in claim 5 rejection) ejects the frontward damming fluid diagonally rearward toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid lower-part ejection holes (see claim 6 rejection for corresponding features). 
Regarding claim 9, modified Creutz teaches the piercing machine according to claim 5, wherein: the frontward damming fluid is a gas and/or a liquid (water). 
Regarding claim 10, Creutz discloses the piercing machine according to claim 1.
Creutz fails to disclose a rearward damming mechanism that is disposed around the mandrel bar at a position that is rearward of the outer surface cooling mechanism, wherein: the rearward damming mechanism comprises a mechanism that, when the outer surface cooling 
Serizawa teaches a cooling device (Fig. 1-30: elements 22, 40, 41, 50, 60, 300, 320, 321) for cooling an elongated product comprising upper, lower, left, and right cooling mechanisms (40 has 50-53 cooling mechanisms) and further comprising: a rearward damming mechanism (350-353 of 320 see Fig. 17) that dams the fluid from flowing past the damming mechanism ([0096] it prevents fluid from flowing to the downstream side i.e. past 321). 
Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with the cooling mechanism as described above of Serizawa in order to effectively cool the workpiece in the cooling zone ([0096] last 3 paragraphs, Serizawa) since remaining lukewarm fluid on the surface of the workpiece can interfere with the coming cooling fluid for less effective cooling. Examiner notes that modified Creutz will meet all of the claim limitation above.
Regarding claim 11, modified Creutz teaches the piercing machine according to claim 10, wherein: the rearward damming mechanism includes: a rearward damming upper member (Fig. 16: 350, Serizawa) including a plurality of rearward damming fluid upper-part ejection holes (see Fig 16: each 354 has an ejection hole) that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a rearward damming fluid (see Fig. 17 arrow from 320) toward the upper part of the outer surface of the hollow shell that is 
Modified Creutz is silent to wherein the rearward damming left and right members each including a plurality of rearward damming fluid left and right ejection holes respectively.
Serizawa further teaches different embodiments depending on the cooling requirement and the shape of the workpiece, that the number of ejection holes per cooling members can change (see Fig. 25 and 29: 550 and 551 have different number of ejection holes per cooling members).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct modified Creutz’s rearward damming left and right members to have a plurality of rearward damming fluid left and right ejection holes 
Regarding claim 12, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming upper member ejects the rearward damming fluid diagonally frontward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid upper-part ejection holes; the rearward damming left member ejects the rearward damming fluid diagonally frontward toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid left-part ejection holes; and the rearward damming right member ejects the rearward damming fluid diagonally frontward toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid right-part ejection holes (see Fig. 17 of Serizawa. Each of the rearward damming members eject fluid diagonally frontward toward the cooling members so that it dams the fluid from the cooling members). 
Regarding claim 13, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming mechanism further includes: a rearward damming lower member (351 of 320, Serizawa) including a plurality of the rearward damming fluid lower-part ejection holes (354) that is disposed below the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the rearward damming fluid toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone and dams ([0096] 320 drains i.e. dams the cooling fluid from flowing past the damming member) 
Regarding claim 14, modified Creutz teaches the piercing machine according to claim 13, wherein: the rearward damming lower member ejects the rearward damming fluid diagonally frontward (see Fig. 17, Serizawa) toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid lower-part ejection holes. 
Regarding claim 15, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming fluid is a gas and/or a liquid (water). 
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3675908 teaches a similar cooling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799